Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 9-13, 16, 19-20, 27-31, 39-41, and 43-44 are pending as of the response filed on 4/1/22. Claims 2-8, 14-15, 17-18, 21-26, 32-38, and 45-48 have been canceled. Claim 44 is withdrawn from examination due to the restriction requirement. Claims 1, 9-13, 16, 19-20, 27-31, 39-41, and 43 are currently under examination.
The submission of a substitute specification to remove embedded hyperlinks, filed on 4/1/22, is acknowledged and accepted. 
The rejection of claim 48 under 35 USC 101 is withdrawn as this claim has been canceled.
The 103 rejection over Peeper in view of Stuart; and the 103 rejection over Peeper in view of Stuart, and further in view of Garcia are withdrawn in consideration of Applicants’ arguments and Applicants’ evidence provided in Xue et. al., Nat. Med., vol. 23(8), pp. 929-937, publ. 2017 (cited in an IDS). 

This application is in condition for allowance except for the following formal matters: 
Claim 44 is withdrawn and is not in condition for rejoinder.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Claims 1, 9-13, 16, 19-20, 27-31, 39-41, and 43-44 are pending. Claims 1, 9-13, 16, 19-20, 27-31, 39-41, and 43 are allowed. Claim 44 is withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627